OFFICE   OF THE       AlTORNEY      GENERAL     OF   TEXAS
                              5       AUSTIN




ikmorublo H. ri.&aClain
county Attorlmy, kllllmmmn            county
Grorgetown. Teraa




          Phfr will eoknor
January IU, 1944, pertinon
set out:




                                           Lfooaaad 3teto Land
                                           rumoy (18 ohm& and


                           do ao abovo doa?rlbed with only
                          of the Licensed sttitoL~tnd Surveyor:’
                        rk contads that all af rheee survey8
                        zed boiaro thy aan bo feoordsa. I
      would crpproolato    your nnawer to tho above quoatloo
      in order that I may advim tbo County Clerk.”                                 I




              Artiolo   beSO, Vrrnoo'a         m~l;lod   Civil .Jtrtuem,   1625,
provides,     ln  part, us follo*a:
           “naoh oounty  nurveyor sLai.1 record ?n a well
      bound book ull the ourveye In hia aounty vcltht>e
      plats thereof that  he May SW&I)wheLhisrprivtltsor
      official."
              stlalo Se07 of wid stututum furthe provides thtit
 *ocLohcounty surveyor 6lxill recolvs and era:!ia        all ricla notea
OS mrveym made in oulC county U~JOUwhloh pstonta            mre to be ob-
 tained r.ndehmA1 certify to the nmia aoooniirrgto lw, rnd re-
cord auoh SlsAU notes       in a book to be kept by Dim for tbt pur-
pan ~4 ha mhall perform much other dutiae            aa narybe regulrsd
of him by luw.. Tbu oommim~ionsrm~ #ourt a?~11 rurnleh him roll
amceumary book& of raor,rd." It aselnsth:t the 2~ oontemplatse~
in 4ountieo thving      a county   mumoyor   that a4oh county   surveyor
do &is oua roooralng and koep his own racaraq, but, Ii the
County Clerk aosumem this        ro@onatbillty for the county surveyor,
a ndr o o o r dsa nd mo p s luoh rsoordm   in the Cocnty CLerk*e    3rri,00,
he should not raquiro       an; oortlfleatlon of muah record8 alfsera~t
from   thikt   requiroa       by 1611,   A lta tOO? fACtS 01 08a Fly
                                                                   Qla t86
                                                                         t0
thl@ warn pamod OD by thir 6o~wtaarf1t ln &II opln$oa dalivered In
1941, mambored 044SZ,   Ln tiioh a rimilar view xam taken am next
above oxprosmod.

           t'3hfleiqtiolem Be78 And bi377 were rmetrded by tha hais-
laturs, aftor tbs mdd prior opbl~n wn8 rendered, there ~'88 no
oh~n~o m4lsrde
             ia than that  uould ronaer aaid opinion.obeQlete, or
f.n any way arreot ttrlpplkotlon    In thla mutter.     A UOpf Or
esld   opinion     la     attached   beret0   for   further   am~lltfc*tf~.
           In vlaw of t!& atKJv0quoted stututem, und tlm eda
r0wr   oyialaop,thim dopstsent baldm that th8 County Clerk 0r
your County 18 pormltted to raoord 8urvsp    fourand under tho dlroc-
tioa 0s your County 2hrveyor. suoh r0420o8a    6urvep    bclog ocrtlrLc6
to by tba Caocty Burvoyor or any other duly Llooa806 State L~nb
&rvoyor, rlthout bolng notarismd,   am a oortliloeto     by a notary
would @aither rdd to nor 6etrRet rror the le@lity      or tho pro-
ooedlngm.
                                                      .,,
                                            Youra vary truly
                                                        A-miHIZsyWH~GAl, ."F??A;i3



                                                         ?Y
                                                              nobst     L. Lattlmore, .:r.
                                                                               :umiiltrnt
hiJ.:W
anal.